DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-14 are pending.

Claim Objections
Claims 1, 3-6, 9, and 12 are objected to because of the following informalities:  
Claims 1, 3-4, 6, 9, and 12: Applicant is respectfully advised to provide an “and” to separate the last “wherein” clause so that the claim retains the grammar of a sentence, as in claim 14, line 8. 
Claims 4-5, 9, and 12: In the phrase, “to detect air quality,” Applicant is respectfully advised to provide an appropriate article (e.g., an) before “air quality.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jo (KR20160076569A) in view of O’Day (US 2,493,726).
Jo discloses a purification device for purifying pollutants in exhaust gas ([0001]) (i.e., a waste gas purification system) comprising: 
a gas container 2 (Fig. 1);
an inlet 2a and an outlet 2b ([0028]) (i.e., a gas input unit for entrance of waste gas into said gas container; a gas output unit for discharge of the waste gas out of said gas container after the waste gas is purified); and
a pollutant purifying apparatus 1 (Figs. 1, 2; [0028]) (i.e., a contaminant capturing apparatus that is disposed in said gas container) that includes a driving unit 500 (Fig. 1; [0035]) or a rotary driving unit 220 ([0039]) (i.e., a driver device) and a filter 100 that is capable of purifying contaminants ([0036]) (i.e., a capturing device; a tape) that is continuously and easily transported across the inside of the flow path 2c between a first shaft 510 and a second shaft 520 ([0033]) (i.e., a capturing device to be driven by said driver device into continuous movement; said driver device includes a first roller and a second roller, and said capturing device includes a tape that is connected to said first roller and said second roller and that is configured to continuously move from said first roller to said second roller when said first roller and said second roller are rotating).
However, Jo does not explicitly disclose a tape that has a surface coated with an adhesive to purify the waste gas by capturing particulate matter in the waste gas.
O’Day discloses filter media for extracting foreign matter from air (col. 1, lines 6-10). O’Day teaches that media can be saturated with adhesive to form a tacky media surface which is adapted to extract and arrest dust from the air by impingement (col. 2, lines 1-5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Jo by providing a tape that has a surface coated with an adhesive to purify the waste gas by capturing particulate matter in the waste gas as taught by O’Day because (1) a filter media having a tacky media surface can arrest dust by impingement (O’Day, col. 2, lines 1-5), and (2) a strip of filter media (Jo, Fig. 2) that has a surface made tacky by adhesive can be regarded as a tape.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of O’Day, as applied to claim 1 above, and further in view of Kim et al. (KR20140077494A, hereinafter “Kim”).
Jo in view of O’Day does not explicitly disclose a device control apparatus that includes an air quality detector disposed within said gas container, and a controller; wherein said air quality detector is configured to detect air quality of the waste gas in said gas container and to generate an air quality signal that indicates the air quality of the waste gas; wherein said controller is communicatively connected to said air quality detector for receiving the air quality signal therefrom, is communicatively connected to said driver device, and is configured to control said driver device to increase an operation speed of said driver device when the air quality of the waste gas as indicated by the air quality signal is worse than a first predetermined level, and to control said driver device to reduce the operation speed of said driver device when the air quality of the waste gas as indicated by the air quality signal is better than a second predetermined level that represents a better air quality than that represented by the first predetermined level.
Kim discloses an air purifier ([0001]) comprising a filter device 110 that includes rotating rollers 111 and 113, a driving motor 115 and an air cleaning filter 117 (Fig. 8; [0023]). Kim teaches a control module 170 (i.e., a device control apparatus; a controller) that adjusts the rotation speed of the rotating rollers 111 and 113 according to an amount of contaminants in the air ([0043]) as sensed by a contamination sensor 151 (Fig. 1; [0039]) (i.e., an air quality detector disposed within said gas container); wherein the control module 170 adjusts the rotation speed of the rotating rollers 111 and 113 according to the amount of contaminants in the air ([0043]) (i.e., said air quality detector is configured to detect air quality of the waste gas in said gas container and to generate an air quality signal that indicates the air quality of the waste gas; said controller is communicatively connected to said air quality detector for receiving the air quality signal therefrom, is communicatively connected to said driver device), such that when the amount of contaminants in the air exceeds a preset threshold, the control module 170 may rotate the rotating rollers 111 and 113 at a relatively fast first rotational speed ([0044]) (i.e., is configured to control said driver device to increase an operation speed of said driver device when the air quality of the waste gas as indicated by the air quality signal is worse than a first predetermined level), and such that when the amount of contaminants in the air is equal to or less than a preset threshold value, the control module 170may rotate the rotating rollers 111 and 113 at a relatively slow second rotational speed ([0044]) (i.e., to control said driver device to reduce the operation speed of said driver device when the air quality of the waste gas as indicated by the air quality signal is better than a second predetermined level that represents a better air quality than that represented by the first predetermined level). Kim teaches that with this configuration, the replacement cycle of the air cleaning filter in the air purifier may be extended, and it is possible to easily manage the air cleaning filter in the air purifier ([0017], end).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Jo in view of O’Day by providing a device control apparatus that includes an air quality detector disposed within said gas container, and a controller; wherein said air quality detector is configured to detect air quality of the waste gas in said gas container and to generate an air quality signal that indicates the air quality of the waste gas; wherein said controller is communicatively connected to said air quality detector for receiving the air quality signal therefrom, is communicatively connected to said driver device, and is configured to control said driver device to increase an operation speed of said driver device when the air quality of the waste gas as indicated by the air quality signal is worse than a first predetermined level, and to control said driver device to reduce the operation speed of said driver device when the air quality of the waste gas as indicated by the air quality signal is better than a second predetermined level that represents a better air quality than that represented by the first predetermined level as taught by Kim because with this configuration, the replacement cycle of the air cleaning filter in the air purifier may be extended, and it is possible to easily manage the air cleaning filter in the air purifier (Kim, [0017], end).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of O’Day, as applied to claim 1 above, and further in view of Kluge (CN206463639U).
Jo in view of O’Day does not explicitly disclose a gas input unit that is configured to periodically allow for entrance of the waste gas into said gas container.
Kluge discloses an air filtration device ([0013]). Kluge teaches that the device may be provided with a time controller (timer) which causes the filter device to run ([0065]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Jo in view of O’Day by providing a gas input unit that is configured to periodically allow for entrance of the waste gas into said gas container as taught by Kluge because (1) a time controller can be provided for a filter device that causes the filter device to run (Kluge, [0065]), (2) a timer can be configured to periodically run as desired according to the time set for the timer by a user, and (3) since an air filtration device would be expected to draw in air with a blower when it runs (Kluge, [0051]), the turning on of a blower would allow for entrance of waste gas into the gas container in the embodiment taught by Jo in view of O’Day and Kluge.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of O’Day, as applied to claim 1 above, and further in view of Shibuya et al. (US 2007/0060036 A1, hereinafter “Shibuya”).
Jo in view of O’Day does not explicitly disclose an exhaust fan mounted to said gas output unit.
Shibuya discloses an air conditioner with an air filter 4 (Abstract; Fig. 2). Shibuya teaches a cross-flow fan 2 serving as a blower fan (Fig. 2; [0160]) and an air outlet 113 for issuing air from the cross-flow fan 2 ([0168]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Jo in view of O’Day by providing an exhaust fan mounted to said gas output unit as taught by Shibuya because (1) Jo in view of O’Day does not disclose a means of drawing air through the device, and (2) an air outlet for issuing air from a  fan can be mounted to a fan housing (Shibuya, Fig. 2; [0168]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of O’Day, as applied to claim 1 above, and further in view of Law (US 2017/0082305 A1) and Kim.
Jo in view of O’Day does not explicitly disclose (i) a device control apparatus that includes an air quality detector, and a controller; wherein said air quality detector is configured to detect air quality of the waste gas in said gas container and to generate an air quality signal that indicates the air quality of the waste gas; wherein said controller is communicatively connected to said air quality detector for receiving the air quality signal therefrom, is communicatively connected to said gas input unit, and is configured to adjust a gas flow in said gas input unit based on the air quality of the waste gas as indicated by the air quality signal; or (ii) an air quality detector disposed within a gas container.
Regarding (i), Law discloses an air purification device (Abstract) with a dust sensor connected to a central processing unit ([0020]) (i.e., a device control apparatus that includes an air quality detector, and a controller), wherein when particulate pollutant concentrations are higher than default values, the air flow rate of the fan is adjusted to accelerate; and when the level of the particulates reach a desired level, the airflow of the fan will then be adjusted to operate at a lower default rate ([0109], [0130]) (i.e., said controller is communicatively connected to said air quality detector for receiving the air quality signal therefrom, is communicatively connected to said gas input unit, and is configured to adjust a gas flow in said gas input unit based on the air quality of the waste gas as indicated by the air quality signal). Law teaches that such a device can provide improved air cleaning efficiency (Abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Jo in view of O’Day by providing (i) a device control apparatus that includes an air quality detector, and a controller; wherein said air quality detector is configured to detect air quality of the waste gas in said gas container and to generate an air quality signal that indicates the air quality of the waste gas; wherein said controller is communicatively connected to said air quality detector for receiving the air quality signal therefrom, is communicatively connected to said gas input unit, and is configured to adjust a gas flow in said gas input unit based on the air quality of the waste gas as indicated by the air quality signal as taught by Law because such a device can provide improved air cleaning efficiency (Law, Abstract)
Regarding (ii), Kim teaches a sensor unit 150 that is disposed inside a filter case (Fig. 1; [0021]) (i.e., a gas container). Kim teaches that such a sensor can detect characteristics of air sucked through a filter ([0038]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Jo in view of O’Day and Law by providing (ii) an air quality detector disposed within a gas container as taught by Kim because a sensor so disposed can detect characteristics of air sucked through a filter/capturing device ([0038]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of O’Day, as applied to claim 1 above, and further in view of Pang et al. (CN106310816A, hereinafter “Pang”).
Jo in view of O’Day does not explicitly disclose an environmental parameter control apparatus that includes a temperature control device disposed to adjust the waste gas to having a predetermined temperature before the waste gas enters said gas container through said gas input.
Pang discloses a dust collector for a chemical plant (Abstract). Pang teaches a heat exchanger 2 (i.e., an environmental parameter control apparatus that includes a temperature control device) that is provided to cool down high-temperature gas to avoid high temperature damage to the components in a dust removal box ([0018]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Jo in view of O’Day by providing an environmental parameter control apparatus that includes a temperature control device disposed to adjust the waste gas to having a predetermined temperature before the waste gas enters said gas container through said gas input as taught by Pang because (1) Jo teaches that waste gas may be emitted from industrial facilities ([0002]), and (2) high-temperature gas, if not cooled down, may damage components of a capturing device (Pang, [0018]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of O’Day, as applied to claim 1 above, and further in view of Zheng et al. (CN2702771Y, hereinafter “Zheng”).
Jo in view of O’Day does not explicitly disclose an environmental parameter control apparatus that includes a humidity control device disposed to adjust the waste gas to having a predetermined humidity before the waste gas enters said gas container through said gas input unit.
Zheng discloses a dedusting system adapts to waste gas pollution control (Abstract). Zheng teaches a nozzle 3 (i.e., an environmental parameter control apparatus that includes a humidity control device) that sprays water ([0038]) to ensure that flue gas passing has a humidity of ≤ 10% RH to avoid condensation on a filter ([0034]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Jo in view of O’Day by providing an environmental parameter control apparatus that includes a humidity control device disposed to adjust the waste gas to having a predetermined humidity before the waste gas enters said gas container through said gas input unit as taught by Zheng because (1) Jo teaches that waste gas may be emitted from industrial facilities ([0002]), and (2) condensation on a filter can be avoided with such a device (Zheng, [0034]). 

Additional Claim Objections
Claims 2-5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2-5 and 12-14.
The concept of a waste gas purification system comprising a contaminant capturing apparatus that is disposed in a gas container, and that includes a driver device, and a capturing device to be driven by said driver device into continuous movement; wherein said driver device includes a first roller and a second roller, and said capturing device includes a tape that is connected to said first roller and said second roller and that is configured to continuously move from said first roller to said second roller when said first roller and said second roller are rotating; wherein said tape has a surface coated with an adhesive to purify the waste gas by capturing particulate matter in the waste gas (claim 1); and 
wherein said capturing device further includes a release paper that is detachably attached to said tape (claim 2);
further comprising a device control apparatus that includes a timer and a controller; wherein said controller is communicatively connected to said timer, a gas input unit and a gas output unit, and is configured to control said gas input unit to be open after controlling said gas output unit to be closed, so as to perform a gas entering process in which the waste gas enters said gas container through said gas input unit, and said controller is further configured to control said gas input unit to be closed and control said timer to start timing for a predetermined purification period after completion of the gas entering process; and when the timing for the predetermined purification period is completed, control said gas output unit to be open for allowing discharge of the waste gas that has been purified by said contaminant capturing apparatus out of said gas container (claim 3); 
further comprising a device control apparatus that includes an air quality detector disposed in said gas container, and a controller; wherein said controller is communicatively connected to said air quality detector, said gas input unit and said output unit, and is configured to control said gas input unit to be open after controlling said gas output unit to be closed, so as to perform a gas entering process, and said controller is further configured to control said gas input unit to be closed after completion of the gas entering process; wherein said controller is configured to receive an air quality signal from said air quality detector, and to control said gas output unit to be open for discharging the waste gas that has been purified by said contaminant capturing apparatus out of said gas container (claim 4); or
further comprising a device control apparatus that includes a timer, an air quality detector and a controller; wherein said controller is communicatively connected to said timer, said air quality detector, said gas input unit and said gas output unit, and is configured to control said gas input unit to be open after controlling said gas output unit to be closed, so as to perform a gas entering process in which the waste gas enters said gas container through said gas input unit, and said controller is further configured to control said gas input unit to be closed and control said timer to start timing for a predetermined purification period after completion of the gas entering process; and wherein said controller is configured to receive an air quality signal from said air quality detector, and to control a gas output to be open for discharging the waste gas that has been purified by said contaminant capturing apparatus out of said gas container upon determining that the air quality of the waste gas as indicated by the air quality signal conforms to an emission standard (claim 12)
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Jo (KR20160076569A), which discloses a purification device for purifying pollutants in exhaust gas ([0001]) comprising a pollutant purifying apparatus 1 (Figs. 1, 2; [0028]) that includes a driving unit 500 (Fig. 1; [0035]) and a filter 100 that is capable of purifying contaminants ([0036]) (i.e., a capturing device; a tape) that is continuously and easily transported across the inside of the flow path 2c between a first shaft 510 and a second shaft 520 ([0033]).
Jo does not disclose a tape that has a surface coated with an adhesive to purify the waste gas by capturing particulate matter in the waste gas, but O’Day (US 2,493,726) teaches that media can be saturated with adhesive to form a tacky media surface which is adapted to extract and arrest dust from the air by impingement (col. 2, lines 1-5).
However, neither Jo nor O’Day suggest a tape with release paper, or a controller that uses a timer and/or an air quality detector that govern a gas entering process and a discharge process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772